Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Matthew Smyth on September 3, 2021.

The application has been amended as follows: 
In the Amendment filed on 8/25/2021:

1.	(Currently Amended) A method comprising: 
providing a flexible mat, the flexible mat having (i) a mat body characterized by a front side, a back side and a thickness; (ii) a plurality of anchors, each anchor comprising an anchor block having sloped faces extending from an apex to a base, an aperture extending through the anchor block from one sloped surface to another and configured for receiving a tether, the aperture characterized by an aperture diameter, and a suction cup; each anchor disposed through the thickness, such that its anchor block is on the front side and its suction cup extends from the back side; 
wrapping the flexible mat around a crossbar associated with a seat for a toddler or infant, wherein the back side is adjacent a surface of the cross bar; 
affixing at least two of the plurality of suction cups to each other; 
providing an elongated tether; and 
coupling the elongated tether to one of the anchor blocks.




providing a flexible mat, the flexible mat having (i) a mat body characterized by a front side, a back side and a thickness; (ii) a plurality of anchors, each anchor comprising an anchor block having sloped faces extending from an apex to a base, an aperture extending through the anchor block from one sloped face to another and configured to receive a tether, and a suction cup; each anchor disposed through the thickness, such that its anchor block is on the front side and its suction cup extends from the back side; 
wrapping the flexible mat around a crossbar associated with a seat for an infant or toddler, wherein the back side is adjacent a surface of the cross bar; 
affixing at least one of the plurality of suction cups to another one of the suction cups; 
providing a tether configured to secure an object; and 
coupling the tether to one of the anchor blocks and securing an object to the tether.

13. 	(Currently Amended) A method comprising: 
providing a flexible mat, the flexible mat having (i) a mat body characterized by a front side, a back side and a thickness; (ii) a plurality of anchors, each anchor comprising an anchor block having sloped faces extending from an apex to a base, an aperture extending through the anchor block from one sloped face to another and configured for receiving a tether, and a suction cup; wherein each-anchor block is on the front side and each suction cup extends from the back side; 
wrapping the flexible mat around a structural member, with the back side adjacent a surface of the structural member; and 
affixing at least one of the plurality of suction cups to another one of the plurality of suction cups.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest, in combination with all the elements recited in each of the independent claims, each anchor comprising an anchor block having sloped faces extending from an apex to a base, an aperture extending through the anchor block from one sloped surface to another and configured for receiving a tether, and affixing at least two of the plurality of suction cups to each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






HVT
September 3, 2021


/HANH V TRAN/Primary Examiner, Art Unit 3637